PER CURIAM.
Upon a former appeal the question relating to the statute of limitations was examined, and an opinion delivered which is found reported in 63 Hun, 134, 17 N. Y. Supp. 696. Ho additional evidence, sufficient to take the case away from the principle laid down in the decision made upon the former appeal, was given. It is therefore the duty of this court to adhere to the decision made then, and, applying it to the case before us, it leads to a new trial. See Higgins v. Crouse, 63 Hun, 134, 17 N. Y. Supp. 696; Foot v. Farrington, 41 N. Y. 164; Weaver v. Haviland, *108168 Hun, 376, 22 N. Y. Supp. 1012; Corn v. Rosenthal, (Com. Pl. N. Y.) 2 N. Y. Supp. 700. Judgment reversed, on the law and facts, and a new trial ordered, with costs to abide the event.